Citation Nr: 1227814	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-42 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from December 17, 2007 to April 12, 2011.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Affairs (VA) from a July 2008 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for PTSD, evaluated as 30 percent disabling from December 17, 2007.  [The Veteran resides within the Denver, Colorado VA RO jurisdiction that currently handles the appeal.]  During the pendency of the appeal, the 30 percent rating for PTSD was increased to 50 percent, effective from April 13, 2011.

The appellant was afforded a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge sitting at Denver, Colorado.  The transcript is of record.


FINDINGS OF FACT

1.  Between December 17, 2007 and April 12, 2011, PTSD was manifested by symptoms that included anxiety, depression, sleep disturbance, flashbacks, nightmares, intrusive thoughts, anger issues, irritability, trouble concentrating, detachment from others, state of heightened alert, and startle response that resulted in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 13, 2011, PTSD is manifested by symptoms that include anxiety, depression, anger, irritability, sleep impairment, flashbacks, nightmares, intrusive thoughts, hypervigilance, isolation behaviors, agitation, impaired memory and concentration, and startle response that result in reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD were not met between December 17, 2007 and April 12, 2011. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a disability rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with service-connected PTSD are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  In his substantive appeal received in October 2009, the appellant related that he was in denial about his disability, that he had not been honest with his VA therapist or a VA examiner, and that symptoms associated with PTSD were substantial and impacted his life.  He presented testimony in April 2012 to the effect that his symptoms had worsened since the last VA examination and that he was drinking more because of such.  The appellant testified that he took medication, did not socialize, had only one close friend, had never married or had relationships that worked out, had nightmares at least once a week, night sweats, insomnia, had thoughts of hurting people at times.  He related that he was unstable and could not keep weapons in his house due to PTSD symptomatology.


Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in December 2007 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award of compensation was also sent to the appellant.  The Veteran's claim arises from an appeal of an initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under the VCAA.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA outpatient records have been associated with the claims folder and carefully considered.  The Veteran was afforded VA psychiatric examinations in 2008 and 2011 that are determined to be adequate for rating purposes.  The appellant presented testimony before the undersigned Veterans Law Judge in April 2012 who agreed to leave the claim open for 60 days for the submission of additional evidence.  It was clarified that there was no outstanding evidence at that time.  Regardless, the submission of additional evidence was suggested.  The actions of the Veterans Law Judge supplement VCAA and comply with 38 C.F.R. § 3.103 (2012).  The record reflects, however, no additional information or evidence has been received from the appellant to date.  

The appellant also testified that the symptoms associated with PTSD had worsened.  The Board notes, however, that the most recent VA examination in this regard was in 2011 and is shown to have entailed a review of the claims folder and a comprehensive psychiatric evaluation, subsequent to which a higher disability was granted.  The symptoms reported by the Veteran at that time and on personal hearing just one year later do not substantially differ.  Moreover, as indicated above, the Veteran has not produced any additional evidence that tends to substantiate his claim of worsening symptomatology except for statements and testimony to this effect that are deemed to be less probative than the contemporaneous record and the constellation of symptomatology exhibited therein and during a hearing .  As such, the Board concludes that the record as it stands is adequate for rating purposes and that a remand for a new examination is not warranted.  Stated differently, a mere assertion of worsening when presented with a recent an opportunity to submit lay evidence, medical evidence or observation during a hearing by a Judge does not warrant a knee-jerk reaction or the scheduling of another examination.

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim for a higher rating for PTSD is ready to be considered on the merits. 


Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.10 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3 (2012). 

The service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

In assessing the degree of psychiatric disability, the GAF score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown, 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2012).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet.App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet.App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is essential that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1 (2012).  Here, the disability has been considered in light of Fenderson and separate evaluations were assigned for separate periods of time based on the facts found. See also Hart.

Factual Background

A claim of entitlement to service connection for PTSD was received on December 17, 2007.

VA outpatient records dating from January 2007 were received showing that the Veteran presented for the first time to the mental health service indicating that he wanted to speak to someone about PTSD.  It was noted that he endorsed psychological or emotional problems that included anger, anxiety or tension, feeling sad and hopeless, sleeping difficulty, trouble understanding, concentrating or remembering, and violent thoughts/behavior.  It was reported that he explained that his friends, many of whom received 100 percent compensation for PTSD, had been exerting pressure on him to go to the VA mental health service for an evaluation for PTSD.  When queried, he related that he had had some trouble sleeping lately but felt that this was due to his recent shoulder replacement surgery and the healing process.  The appellant related that his appetite was good, and said that he did not suffer from nightmares or flashbacks.  It was noted that he had come to ask if there was a loan available for temporarily disabled Veterans and was advised that there was no program to lend him money.  

The Veteran related that up until five years before, he had been a heavy drinker but had been diagnosed with cirrhosis of the liver and had not drunk or used drugs since then.  It was noted that he had no prior psychiatric treatment or medication, was unlikely to obtain a weapon except in unusual circumstances, and did not currently drink or use drugs but had been hospitalized in the past for alcohol/drug abuse.  He indicated that he had received three DUI/DWAIs (driving under the influence/driving while ability impaired) as a result of substance abuse.  In the brief assessment following examination, the examiner related that the Veteran had presented to satisfy his friends who told him repeatedly to come to the VA to be tested for PTSD.  It was noted that his written word and verbal story were somewhat incongruent as he verbally claimed he did not experience symptoms of PTSD, but his assessment form indicated that he had trouble sleeping, angry outbursts, was feeling sad and hopeless and was experiencing anxiety and tension.  It was reported that the bulk of any current issues he had at the moment was due to his recent surgery and inability to perform his duties as a carpenter.  The examiner stated that she could not perceive a "real sense" of what the Veteran's issues were, but felt that further discussion might uncover pertinent information.  A provisional diagnosis of rule out adjustment disorder was rendered.  

On mental health behavioral assessment some 10 days later, the Veteran indicated that while in school, he experienced truancy, frequent fights, academic problems, difficulty concentrating, problems with authority, and alcohol and drug abuse.  He reported that he lived alone, was self employed as a remodeler and had few friends.  He was currently disabled from shoulder surgery.  It was noted that legal issues included a warrant for his arrest for failure to appear because of a DUI charge, and that there was a history of such misdemeanors.  The appellant related, however that he had been abstinent from alcohol for six years.  

On PTSD screening, it was noted that the Veteran had experienced or witnessed an event that involved actual or threatened death or life-threatening injury and was involved in heavy combat in Vietnam.  He denied nightmares, but had thoughts about the event, tried not to think about it, and went out his way to avoid situations that were reminders of the event.  He related that he was constantly on guard, watchful, or easily startled, felt numb and detached from others, activities and surroundings, and was not involved with many people.  He indicated that events of the Iraq War made him angry.  

On mental status examination, the appellant was alert and oriented.  Appearance and behavior were cooperative and reasonable.  He exhibited appropriate grooming.  Speech had normal rate and rhythm.  Language was intact.  Mood was euthymic and affect was congruent with mood.  Thought processes were normal and coherent.  There was no unusual thought content.  The appellant denied suicidal or violent ideation.  Insight was limited.  Judgment was good and memory was intact.  Fund of knowledge was average.  Following evaluation, the examiner stated that "It is still unclear whether this patient is distressed or reacting to peer pressure to contact the VA.  He does endorse some symptoms of PTSD, but seems to have very little affect associated with his memories.  This might be due to his symptoms of detachment and might, therefore, be a result of PTSD."  Referral to the psycho-educational group for PTSD was made to explore the issue further.  

VA outpatient records dating through December 2007 reflect that the appellant participated in this program and the PTSD group, was provided a diagnosis of PTSD, and was prescribed medication.  In July 2009, he related that had received "great benefit" in the VA PTSD group.

The Veteran was afforded a VA examination in June 2008.  It was noted that the claims folder was available and reviewed.  He related that the PTSD group he had participated in had been extremely helpful for him in knowing he was not alone with his PTSD symptoms and learning strategies to deal with his depression, irritability and anger.  It was noted that he was taking Prozac and that this was helpful in dealing with his irritation and anger.  The Veteran reported intrusive thoughts of Vietnam four to five times a week, and stated that when he went into the mountains, he experienced flashbacks from time to time.  He indicated that he felt on guard out in public, checked often to make sure his doors were locked, sat with his back to the wall sitting a restaurant, and watched people when he was out in public to see what they were doing.  He related that he experienced a great deal of irritability and anger although this was considerably less since staring Prozac.  He also indicated that he experienced increased anxiety to loud noises as well as to the smell of burned hair.  

The Veteran stated that since attending the PTSD group, he tried to avoid news of Iraq as he now realized that this was a trigger for him.  He said that he tried to stay busy to avoid thoughts about Vietnam.  It was noted that he had a great deal of detachment from others.  He endorsed symptoms of depression but indicated that Prozac had helped a great deal in this regard and denied significant symptoms at that time.  

It was noted that the Veteran had worked for himself as a carpenter for 40 years, and had been self-employed full-time for a number of years.  He was currently remodeling a house and was staying there while he did the job.  It was reported that he was a workaholic so that he would not think about Vietnam.  He related that it had been somewhat difficult to work for authority figures over the years but denied ever having been fired from any job.  It was noted that he had never been married and had no children but had a number of good friends.  He said he stayed in touch with family members.  

On mental status examination, it was reported that the Veteran performed in the normal range of function.  There was no evidence of a formal thought disorder on examination.  He was casually dressed, was able to establish good eye contact, and was cooperative throughout the examination.  He appeared to be more comfortable as the examination progressed and was thought to be reliable in his report of psychological symptoms.  Following examination, the examiner commented that the Veteran was able to maintain activities of daily living, including personal hygiene, and had not experienced significant trauma since his last examination although he had recently lost a good friend to cancer recently.  It was not thought that his level of depression and PTSD had significantly worsened since this event.  He did not have a problem with drug or alcohol abuse and there was no inappropriate behavior.  It was noted that he was in treatment and had indicated that medication had helped reduce his level of irritability and anger.  The examiner related that thought processes and communication were not impaired and that social functioning was not significantly impaired even though he was not dating and never married.  It was determined that employment was not significantly impaired in his perspective, although he had made only twelve thousand dollars the past year.  Following examination, the diagnosis on Axis I was PTSD.  A GAF score of 58 was provided on Axis V.  The examiner further commented that the Veteran reported that he liked working by himself and that he took a long time that impaired his level of productivity.  It was found that the appellant's PTSD symptoms had significantly impacted him over the years, although his symptoms had been reduced with recent therapy and medication. 

A VA outpatient medication management note also dated in June 2008 indicated that he continued to take medication, was generally improved and reported feeling more comfortable at family functions and being able to stay with family member.  A GAF score of 50 was recorded.  

By rating action dated in July 2008, service connection was granted for PTSD, rated 30 percent disabling from date of receipt of claim on December 17, 2007.

VA outpatient clinical records dating from December 2008 reflect that the Veteran sought treatment for multiple complaints and disorders but did not have follow-up for psychiatric follow-up except for medication management.  In December 2009, his problem list included depression/PTSD whereupon it was noted that he was sleeping well, and awoke refreshed with no suicidal ideation or thoughts of harm.  His medication was renewed.  It was noted that the Veteran planned to visit Nicaragua the coming April.  In October 2010, he reported that he had begun drinking again after being sober for seven and a half years.  He said that he had had some recent stressors in his life, including the impending divorce of his father from his stepmother.  The appellant related that he knew he needed to quit drinking but felt that this was his last "hoo-rah" before becoming the primary caregiver for his father.  The appellant stated that his symptoms were well controlled at that time.  

The Veteran was most recently evaluated for VA compensation and pension purposes in April 2011.  It was noted that following the last examination, he had been followed for a short time by a VA therapist but that the last clinic note was in June 2008.  The Veteran stated that it had become difficult for him to go to the hospital for appointments, but that he contined to take medication prescribed while he was in treatment.  It was noted that he had begun drawing Social Security a year before.

Pertinent background and history were reported, to include that due to recent family stressors and feelings of depression, he began drinking again about a year before.  He related that he had been sober but started drinking at a family reunion.  He stated that he currently drank between 8 to 10 beers throughout the day and into the night.  He said that he felt guilty and self-critical about his increased alcohol intake and was upset that his long period of sobriety was ruined.  The appellant indicated that interest and motivation levels were low, and that his memory and concentration levels were subjectively impaired which he blamed on his drinking.  The Veteran reported that he last "took a hit of coke not long ago" but denied illicit drug use on a routine basis in recent years.  

The Veteran stated that he usually arose early and spent most of his days alone in his home.  He said that he took care of his friend's dog and walked it on a daily basis.  He related that he used to enjoy fishing but had not gone in two years, and had one male acquaintance who stopped by on Mondays with whom he spent time talking.  The appellant related that he ran his own errands and would ride his bicycle to the local store for supplies.  He denied difficulty maintaining his hygiene.  

The Veteran related that in the last year, his 90 year old father's health had deteriorated and that he had declared that he wanted a divorce from his stepmother who was 80 years old.  He related that he had concern over his wellbeing and described significant depression since the father's deterioration and marriage problems.  The appellant complained of restless sleep, and difficulty in quelling anxious thoughts and worries, including his drinking too much.  He said that he drank in the middle of the night due to stress and had recurring intrusive memories about Vietnam during the day almost every day.  The Veteran related that he did not like to talk about his wartime experiences, and that sometimes various stimuli would trigger thoughts about Vietnam.  He indicated that seeing the picture hanging on the examiner's wall of a beach and water reminded him of the South China Sea.  

The Veteran denied panic attacks but did describe some hypervigilance, especially around his neighborhood where there had been some crime and violence.  He said that he did not keep weapons in his home and had given his guns to his sister for safekeeping many years before.  He related that he had some problems with temper and had frequent arguments with various neighbors who he felt were rude, obnoxious and disrespectful.  He said that at times, he became fed up and verbally lashed out causing them to call the police.  The Veteran stated that he had not been arrested but that police would typically come to his home and mediate somewhat.

The Veteran related that he avoided news and media reports about the military or war, and generally kept to himself.  He said that he was able to attend some events, including a baseball game on occasion.  He believed that he had managed crowded busy areas fairly well during his lifetime.  It was reported that it was notable that he had been self-employed for many years due to difficulties with interacting with others at work.  

On mental status examination, the Veteran was oriented in all spheres except that he was one day off on the day of the week.  He was observed to be casually dressed.  Thought processes were goal directed.  He denied suicidal or homicidal ideation, and auditory or visual hallucinations.  

Following examination, the diagnoses on Axis I were PTSD, chronic and moderate, depressive disorder, not otherwise specified, likely secondary to PTSD and alcohol abuse, likely secondary to PTSD.  On Axis IV, the examiner related that the Veteran's stressors were chronic and moderate to severe, and consisted primarily of coping with symptoms generated from various factors, along with unemployment, return to excessive drinking, and family and financial stressors.  The GAF score for the combined diagnoses on Axis I was determined to be 52.  The examiner commented that due to the severity of the Veteran's PTSD and related depression and alcohol abuse, he had occupational and social impairment with reduced reliability and productivity and required continuous medication.  It was determined that he was employable from a psychiatric standpoint but would do best in setting where he had limited contact with the public and loose supervision.

Legal Analysis

1.  Evaluation in excess of 30 percent for PTSD from December 17, 2007 to April 12, 2011.

Review of the evidence for this time period reflects that the service-connected PTSD was primarily manifested by symptoms that included anger, anxiety, tension, feeling sad and hopeless, sleeping difficulty, trouble concentrating and/or difficulty remembering.  The Veteran reported that he went out his way to avoid situations that reminded him of wartime experiences, and also indicated that he was constantly on guard, watchful, or easily startled, and was numb and detached from others, activities and surroundings.  He indicated that he was not involved with many people and also experienced irritability and depression.  He initially denied having flashbacks, nightmares and intrusive thoughts but subsequently endorsed such symptoms.  It was shown that he had never married and that romantic relationships were problematic for him.  

The Board observes, however, that while the appellant reported a variety of symptoms and difficulties typically associated with PTSD, he also indicated that he had friends.  The evidence indicates that although self-employed, he had regular and steady work as a carpenter/remodeler until being sidelined by a shoulder injury.  It is shown that family members included a sister and his father with whom he remained in contact.  The record reflects that the appellant entered a long-term treatment program and medication management for his symptoms that he reported had been had been extremely helpful, leading to a reduction in PTSD symptoms.  It was noted that he was generally improved, able to stay with family members, and feeling more comfortable at family functions.  His mental status and cognitive functioning during the relevant period were intact with no evidence of untoward symptomatology or inappropriate behavior.  The evidence reflects that he functioned normally, had good coping skills overall, with no issues in personal hygiene.  The Veteran consistently denied homicidal and suicidal ideation, and auditory and visual hallucinations.  There was no evidence of delusions.  No impulse control problems were noted on examination.  It is shown that he declined further outpatient treatment except for medication management.  Although he stated in 2010 that he had begun to drink because of recent personal stresses in his life, it was noted that his symptoms were still controlled and that he had planned a trip abroad the coming spring.  

The Board notes that a GAF score of 58 was reported on VA examination in 2008 and that a GAF of 50 was recorded on a VA outpatient record two days later.  The evidence reflects, however, as indicated above, that the Veteran displayed a high degree of functioning on the whole throughout with no untoward symptomatology.  In reviewing the GAF scores along with the clinical findings as reported above, the Board finds that symptomatology associated with PTSD was consistent with moderate symptomatology, with no more than an occasional decrease in reliability and productivity that was contemplated by the assigned 30 percent disability evaluation. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  

The Board observes that despite the fact that the Veteran displayed clear psychiatric symptoms, the evidence on the whole did not demonstrate that PTSD worsened to the extent that the criteria for the 50 percent evaluation were met.  Neither the lay nor clinical evidence indicated symptomatology attributable to PTSD such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands; impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or significant difficulty in establishing and maintaining effective work and social relationships. See Mauerhan v. Principi, 16 Vet.App 436, 442-443 (2002).

The Court of Appeals for Veterans Claims has held that while the list of symptoms under the rating criteria are meant to be examples that would warrant a higher evaluation, they are not meant to be exhaustive, and the Board does need to find all or even some of the symptoms to award an increased percent rating. See Mauerhan, supra.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id at 443.  In this instant case, however, it is shown that the Veteran's PTSD symptoms between December 2007 and April 12, 2011 were no more than moderate and did not interfere with employment-related pursuits or his quality of life to a substantial extent.  The evidence thus establishes that the appellant did not have significant occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood attributable to PTSD to warrant an evaluation in excess of 30 percent between December 17, 2007 and April 12, 2011.  The Board finds that the broad range of symptomatology was contemplated by the 30 percent disability evaluation established during that time frame.  In reaching this determination, the Board is aware that a GAF score of 50 was entered shortly after the 58 score.  However, although this was competent evidence, the clinical report accompanying the lower score was remarkably lacking in detail for the basis for the score.  The almost bare bones statement of opinion does not provide an opportunity to explore the basis of the opinion. See Murphy v. Derwinski, 11 Vet.App. 78, 81 (1990).  Here, the detailed prior compensation and pension examination was far more probative than the unsupported GAF score of 50. 

2.  Evaluation in excess of 50 percent for PTSD from April 13, 2011.

The Board notes that the Veteran continues to report symptoms of PTSD that include anxiety, depression, anger, irritability, sleep impairment, isolation behaviors, agitation, nightmares, impaired memory and concentration, intrusive thoughts and startle response which result in deficiencies in such areas as work, and interpersonal relationships with family and on the job.  The Board finds, however, that the currently available evidence does not present a basis for a higher disability evaluation.  Although it is noted that he has more recently begun to engage in heavier drinking due to personal stresses, thought processes are goal directed and thought content is within normal limits.  He has friends and engages in social discourse and activities.  As indicated above, the Veteran reported that he more recently began drinking after traveling to a family reunion in Washington state and visiting wineries with his family.  There is no evidence of any auditory or visual hallucinations, homicidal or suicidal ideation or panic attacks.  He has not been noted to have hygiene issues.  

The Board observes that the Veteran's GAF score was determined to be 52 on most recent VA examination in 2011.  This comports with moderate to serious impairment in social and occupational functioning and is consistent with the level of psychiatric impairment contemplated by the currently assigned 50 percent evaluation and noted on VA examination at that time.  Although a GAF score does not fit neatly into the rating criteria, a GAF score is evidence of general functioning.  In reviewing the GAF score along with the clinical findings, it is found that they are consistent with no more than reduced reliability and productivity warranting a 50 percent disability evaluation. 

The Board finds that the Veteran's service-connected PTSD has not worsened to the extent that the criteria for the 70 percent evaluation are met.  In this regard, the evidence does not demonstrate symptomatology such as suicidal ideation, obsessional rituals that interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  The lay and medical evidence does not occupational and social impairment with deficiencies in most areas.  The evidence also does not suggest, that the appellant's PTSD symptoms are of such severity to warrant a 100 percent schedular rating at this time.  Despite the evidence of psychiatric impairment currently demonstrated, the evidence shows that the Veteran has been oriented at all times, and that his attitude with examiners has been cooperative.  As noted previously, there is no evidence of a thought disorder or any delusions.  There is no evidence of suicidal ideation, panic attacks, impaired intellectual functioning, impaired judgment, grossly inappropriate behavior, or persistent danger of hurting self or others, disorientation to time or place, untoward memory loss, or substantial loss of insight or impulse control for which a total rating is warranted. 

The evidence indicates that the Veteran had some degree of problematic job performance and that social functioning may be somewhat impaired.  However, the evidence of record does not establish that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to warrant an evaluation in excess of 50 percent.  The Board accepts that the Veteran's impairment is subject to change, but the broad range of disability remains that contemplated by the 50 percent disability evaluation. 

The Board points out that as shown throughout the appeal period, the Veteran has continued to work except when he injured his shoulder.  The overall cognitive functioning is remarkably intact.  The evidence reflects that he draws regular social security and did not go on disability.  Clinical evaluations have determined that PTSD symptoms are no more than moderate to serious on the GAF scale.  The Board observes that he has been reported to readily engage in social and fellowship activities.  On VA examination in 2011, it was determined that he was employable from a psychiatric standpoint with some limitations.  For the foregoing reasons, the Board finds that the current overall symptoms exhibited by the Veteran due solely to PTSD are moderate to serious with no more than reduced reliability and productivity characteristic of the rating criteria warranting no more than the currently assigned 50 percent rating.  Accordingly, the Board concludes that the Veteran does not meet or more nearly approximate the level of disability required for an evaluation in excess of 50 percent for PTSD.

The Veteran is competent to assert that his symptoms are worse.  In this regard, the Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465.  To the extent that the appellant asserts that his service-connected PTSD is more severely disabling, the Board points out that the findings on VA examinations over the years and the VA outpatient clinical data establish that the disorder is not more productive than currently rated for each time period.  The Board would also point out that the Veteran has been somewhat inconsistent over the years in describing his symptoms as well as his social and occupational milieu.  For example, when initially seeking treatment he stated that he had no flashbacks or nightmares, but after participating in a VA PTSD group he reported experiencing flashbacks almost daily, as well as nightmares and intrusive thoughts.  Initially, he also reported having many friends who advised him to go to VA to seek benefits for PTSD.  Shortly thereafter, he related that he had few friends or had no more one friend, etc.  He also indicated that he does not socialize much, but the evidence indicates that he travels, participates in family functions, goes to ballgames occasionally, and has no trouble navigating crowds.  He functions well, independently and appropriately, and there are no indications or symptoms such as obsessional rituals, impaired impulse control, or significant neglect of appearance.  The Board has carefully considered the lay statements, clinical evidence, and that evaluation examinations that also include his statements pertaining to his PTSD status and symptoms.  These are found to be far more credible and probative than his statements and testimony in support of a claim for higher monetary benefits.  The Board finds that the Veteran's testimony and statements, even when accepted as true, do not provide a basis for an evaluation of higher than 30 percent prior to April 13, 2011 and 50 percent thereafter when viewed in light of all evidence of record.  The evidence in its totality does not provide a basis for higher evaluations. See Buczynski v. Shinseki; 24 Vet.App. 221, 226 (2011).  

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's service-connected PTSD have more nearly approximated the criteria for a 30 percent disability evaluation between December 17, 2007 and April 12, 2011, and no more than 50 percent on and after April 12, 2011. See Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007).

Finally, while there does appear to be some impairment in occupational and social functioning, this is contemplated in the award of the 30 percent and 50 percent schedular evaluations awarded during the appeal period.  There is no indication that the Veteran has required hospitalization for PTSD or that this results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration. See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total rating based on unemployability. See Rice v. Shinseki, 22 Vet.App. 447 (2009).  In the instant case, the record shows that the Veteran has not filed a claim based on unemployability.  He is not employed, but has testified that he retired on regular Social Security and not because of disability.  There is no evidence that any unemployment has been attributed to service-connected psychiatric disability.  In fact, on VA examination in 2011, the examiner determined that the appellant was not unemployable from a psychiatric standpoint.  As such, it is found that there is no implicit claim for a total rating based on unemployability and this matter is not before the Board. 

In summary, after thorough review of the evidence, and for the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a higher rating for PTSD for each time period considered.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 C.F.R. § 107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 30 percent for PTSD from December 17, 2007 to April 12, 2011 is denied.

An evaluation in excess of 50 percent for posttraumatic stress disorder from April 13, 2011 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


